LUMPKIN, Judge:
concurring in results.
Based on stare decisis and the doctrine of separation of powers, I concur in the results reached by the Court in this case. The system of government created by our forefathers when they formed the Republic was based on application of checks and balances on governmental action. One of the foundational methods of ensuring the appropriate limitation on the exercise of governmental power in the prosecution for criminal offenses was requiring the charge be prosecuted by indictment or information. An indictment requires testimony under oath. See 22 O.S.1991, §§ 332, 333. An information has historically required “verifi[cation] by the oath of the prosecuting attorney, complainant or some other person”. See 22 O.S.1991, § 303. Verification is defined as “confirmation of correctness, truth, or authenticity, by affidavit, oath, or deposition”. Black’s Law Dictionary, 5th Edition. Black’s goes further in its definition of “verify” and states “[t]he word ‘verified,’ when used in a statute, ordinarily imports a verity attested by the sanctity of an oath. It is frequently used interchangeably with ‘sworn’.” That process has consisted of requiring the person taking the oath to appear before a person authorized to administer oaths to execute the oath. This process has always been a part of the cheeks and balances instituted to ensure the integrity of the initiation of a criminal prosecution. The formality of appearing before a person authorized to administer oaths and executing the verification was addressed by the Supreme Court of Utah which held:
We believe the correct interpretation of the law to be that there must by some outward formality, some manifestation of the intention to place the affiant under the penalty and obligation of an oath. There must be definite evidence that affiant was conscious that he was taking an oath; that is, there must be not only the consciousness of affiant that he was taking an oath, but there must be some outward act from which that consciousness can be definitely inferred. That cannot be done from the mere signature to a printed form of oath, (emphasis added)
Spangler v. District Court of Salt Lake County et al., 104 Utah 584, 140 P.2d 755, 758 (1943).
In this particular case the Oklahoma Legislature appears to have rejected the cheeks and balances which should be firmly imbedded in the procedure for criminal prosecutions. In its place the Legislature has determined the “balancing of the convenience of the issuing officer” is of greater import. Convenience should not be the gauge of what should be the proper public policy. However, that decision is within the realm of the legislative branch and in this ease does not violate the provisions of the Oklahoma Constitution. While the provisions of 12 O.S.Supp.1992, § 303(B) may pass constitutional muster, the process is lacking when viewing the historical basis and formality required for a verification under oath. The officer’s signature, while possibly being executed under some penalty, defies analogy to the historical formality required of a verification under oath. Self verification under oath is somewhat akin to self impregnation, a type of legal oxymoron. Regardless, I concur in the result reached in this ease.